Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 6, 10, 13, 15-27, and 31-35 are pending as of the reply and amendments filed on 7/9/21. Claims 2, 4-5, 7-9, 11-12, 14, 28-30, and 36-40 have been canceled. Claims 32-35 are currently withdrawn from examination due to the restriction requirement. Claims 1, 3, 6, 10, 13, 15-27, and 31 are currently under examination.
Upon further consideration of the claims, the 103 rejections over Jones in view of Evindar, Kaneko, and further in view of Cheung, Glicklich, and Bergasa; and over Blackburn in view of Cheung are withdrawn. Nonetheless, Applicants’ reasons for traversal are summarized and addressed below inasmuch as they may apply to the new 103 rejections.

Applicant has traversed the 103 rejection over Jones in view of Evindar, Kaneko, and further in view of Cheung, Glicklich, and Bergasa, and has argued amended claim 1 recites wherein the individual is currently treated with a therapeutically effective amount of UDCA. Applicants have further argued the Office has not made a prima facie case that amended claim 1 would be obvious, as the Office has acknowledged neither Evindar nor Kaneko teach treatment with UDCA, relying on Cheung for the teaching that PBC can be treated with UDCA. Applicants have argued however that the Office adds “…30-40% of PBC patients have an incomplete response to this therapy…”, and attempts to make the case for obviousness by 



Applicants have traversed the rejection of claims 1 and 25 under 103 as being unpatentable over Blackburn in view of Cheung. As discussed above, while this rejection is withdrawn, Applicant’s reasons for traversal are addressed below inasmuch as they apply to the new 103 rejection.

Applicant has argued the rejection is respectfully traversed for reasons similar to those discussed for claim 1. Applicant has reiterated that while Cheung may identify a need for novel PBC therapies, this doesn’t teach or suggest how to address such a need. Applicant has maintained the skilled artisan in reading Cheung and faced with the conclusion that 30-40% of PBC patients have an incomplete response to UDCA would have likely discontinued UDCA treatment altogether, rather than treat the individual with an additional agent. Applicant has further argued this conclusion is reinforced by Cheung’s disclosure that treatment with an additional active agent, fenofibrate, gave results that are at best unclear with respect to any advantage over treatment with UDCA alone.

Applicant’s arguments are not found persuasive. Cheung teaches combination therapy with fenofibrate and UDCA provided a survival benefit over UDCA monotherapy in PBC patients (p. 287, left col., next to last para; p. 291, last para). Therefore, while Blackburn doesn’t teach treating a patient currently undergoing UDCA therapy, it would have been prima facie obvious 
As the new rejections are not necessitated by the amendments to the claims, this action is non-final.
Claims 1, 3, 6, 10, 13, 15-27, and 31 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 10, 13, 15-24, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al., US 20110130409 (publ 6/2/2011), in view of Kaneko et. al., US 20090253802 (publ. 10/8/2009); and further in view of Cheung et. al., Aliment. Pharmacol. Ther., vol. 43, pp. 283-293, publ. online 11/12/2015. All references are of previous record. 
The claims are drawn to a method of treating primary biliary cholangitis (PBC) in an individual in need thereof comprising administering a therapeutically effective amount of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclo-penta[b]indol-3-yl) acetic acid, or a pharmaceutical salt, solvate, or hydrate thereof, wherein the individual is currently being treated with a therapeutically effective amount of ursodeoxycholic acid (UDCA). Applicants’ specification has referred to primary biliary cholangitis as primary biliary cirrhosis (see p. 3, line 28). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Jones discloses the compound (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclo-penta[b]indol-3-yl) acetic acid (p. 15, Table A, see compound 3; p. 17, see compound 12), and exemplifies this compound, including as the L-arginine salt (p. 20, see para [0342-0343]).  2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclo-penta[b]indol-3-yl) acetic acid as the L-arginine salt in crystalline form is taught (para [0154]). S1P1 associated disorders to be treated include biliary cirrhosis and autoimmune diseases (Title; p. 4, para [0045]; p. 6, para [0074], 
Jones doesn’t explicitly teach treating primary biliary cholangitis or primary biliary cirrhosis, concurrent treatment with UDCA, or the criteria recited by instant claims 10 and 13. 
Kaneko teaches S1P1 receptor agonists for treating liver diseases such as primary biliary cirrhosis (Abstract; para [0018], [0049]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated an individual in need of treatment for primary biliary cholangitis or primary biliary cirrhosis, in view of the teachings of Jones and Kaneko. Jones teaches the compound of the instant claims as a S1P1 agonist and in the form of the L-arginine salt, including crystalline, hydrated or solvated forms, for treating autoimmune diseases and biliary cirrhosis, while Kaneko teaches different S1P1 agonists that are used for treating primary biliary cirrhosis. As the compound of the instant claims is taught as an S1P1 agonist, it would have been prima facie obvious to one of ordinary skill in the art to have administered an effective amount of this compound to a subject in need of treatment for primary biliary cirrhosis or primary biliary cholangitis, with a reasonable expectation of success. 

Cheung teaches primary biliary cholangitis (PBC), previously known as primary biliary cirrhosis, as a chronic, autoimmune cholestatic liver disease that causes progressive inflammation and fibrosis of the interlobular bile ducts (Abstract; p. 284, 1st para of Intro). Symptoms of PBC include fatigue and pruritis (p. 285, left col., 2nd para from top; p. 288, right col.). Cheung teaches PBC is treated with ursodeoxycholic acid (UDCA) which improves biochemistry and transplant-free survival, however, 30-40% of PBC patients have an incomplete response to this therapy; as such, there is an urgent need for novel PBC therapies (p. 284, 1st 2 para of Intro). Cheung teaches criteria for PBC diagnosis includes ALP >1.5 times the upper limit of normal (ULN); a positive anti-mitochondria antibody titer >1:80, and liver biopsy findings consistent with PBC (p. 284, left col., last para-right col., top para), thereby meeting the limitation of instant claim 10. Treated PBC patients also had albumin of 41 ± 3 g/dL, and creatinine (Cr) levels of 64 ± 8 or 64 ± 11 µmol/L (p. 286, Table 1), thereby meeting the limitations of instant claim 13. Cheung further teaches PBC patients that exhibited an incomplete response to previous UDCA therapy were treated with a combination of fenofibrate and UDCA (Abstract; p. 284, left col., last para before Materials & Methods section; p. 284, right col., see Treatment para). Cheung teaches that patients receiving the combination therapy had significantly improved decompensation-free and transplant-free survival compared to patients receiving UDCA alone (p. 287, left col., next to last para; p. 288, Fig. 2; p. 291, last para). The dose of UDCA administered during the study was 13-15 mg/kg (p. 284, right col., see Treatment para). 
. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al., US 20110130409 (publ 6/2/2011), in view of Kaneko et. al., US 20090253802 (publ. 10/8/2009); and further in view of Cheung et. al., Aliment. Pharmacol. Ther., vol. 43, pp. 283-293, publ. online 11/12/2015, as applied to claims 1, 3, 6, 10, 13, 15-24, and 31 as discussed previously, further in view of Bergasa et. al., Bailliere’s Clinical Gastroenterology, vol. 14(4), pp. 643-655, publ. 2000.
The claim is drawn to a method of treating primary biliary cholangitis (PBC) in an individual in need thereof comprising administering a therapeutically effective amount of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclo-penta[b]indol-3-yl) acetic acid, or a pharmaceutical salt, solvate, or hydrate thereof, wherein the individual is currently being treated with a therapeutically effective amount of ursodeoxycholic acid (UDCA); further comprising administering a therapeutically effective amount of an antihistamine, cholestyramine, rifampicin, or an opioid antagonist.
Neither Jones, Kaneko, nor Cheung teach further administration of an antihistamine, cholestyramine, or rifampicin. 
Bergasa teaches pruritis is experienced by about 80% of patients with primary biliary cirrhosis (i.e., PBC), having a negative impact on the quality of life of these patients as well as a st para-p. 644, top para). Pruritis in PBC is treated with cholestyramine, rifampicin, and antihistamines (p. 644, last para-p. 645, 2nd para). Bergasa teaches additionally that increased central opioidergic tone has been proposed to contribute to pruritis, and several studies had reported the administration of an opioid antagonist to PBC patients resulted in amelioration of or disappearance of pruritis (p. 646, 2nd-3rd para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated PBC comprising administering an effective amount of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclo-penta[b]indol-3-yl) acetic acid and UDCA, in combination with cholestyramine, rifampicin, an antihistamine, or an opioid antagonist, in view of the combined teachings of the prior art. Bergasa teaches pruritis to be present in a majority of PBC patients and that pruritis has been treated with agents such as cholestyramine, rifampicin, an antihistamine, or an opioid antagonist. Thus, one of ordinary skill in the art would have been motivated to have added administration of cholestyramine, rifampicin, an antihistamine, or an opioid antagonist to relieve or ameliorate pruritis in PBC patients, with a reasonable expectation of success. 


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et. al., US 20110130409 (publ 6/2/2011), in view of Kaneko et. al., US 20090253802 (publ. 10/8/2009); and further in view of Cheung et. al., Aliment. Pharmacol. Ther., vol. 43, pp. 283-293, publ. online 11/12/2015, as applied to claims 1, 3, 6, 10, 13, 15-24, and 31 as discussed previously, . 
The claim is drawn to a method of treating primary biliary cholangitis (PBC) in an individual in need thereof comprising administering a therapeutically effective amount of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclo-penta[b]indol-3-yl) acetic acid, or a pharmaceutical salt, solvate, or hydrate thereof, wherein the individual is currently being treated with a therapeutically effective amount of ursodeoxycholic acid (UDCA); and wherein compound 1 above is administered without food.
Jones, Kaneko, and Cheung don’t teach or suggest administering without food. 
Glicklich teaches treatment of S1P1 associated disorders comprising administering to an individual a dose of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclo-penta[b]indol-3-yl) acetic acid (Abstract; p. 1, lines 30-34). Glicklich further teaches administering the compound to an individual who has fasted (p. 4, lines 16-28), wherein the fasted individual has not eaten any food for at least 6-8 hours before administration of the compound and continues to fast for at least one hour after administration of the compound (p. 8, lines 28-38). 
As Glicklich teaches a particular embodiment wherein  (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclo-penta[b]indol-3-yl) acetic acid is administered to an individual in need of treatment for a S1P1 associated condition, wherein the individual has not eaten food prior to administration for at least 6-8 hours and continues to fast for at least 1 hour after administration of the compound, it would have been prima facie obvious to have treated a subject for PBC comprising administering an effective dose of (R)-2-. 

Claims 1 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et. al., WO 2016/209809 A1 (publ. 12/29/2016, international filing date 6/21/2016, provisional appl. filing date 6/22/15, cited in the IDS), in view of Cheung et. al., Aliment. Pharmacol. Ther., vol. 43, pp. 283-293, publ. online 11/12/2015. Both references are of previous record. 
The claims are drawn to a method of treating primary biliary cholangitis (PBC) in an individual in need thereof comprising administering a therapeutically effective amount of (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclo-penta[b]indol-3-yl) acetic acid, or a pharmaceutical salt, solvate, or hydrate thereof, wherein the compound is in a crystalline, free-plate form as the non-solvated L-arginine salt; and wherein the individual is currently treated with a therapeutically effective amount of UDCA. 
Blackburn teaches the L-arginine salt of  (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclo-penta[b]indol-3-yl) acetic acid, in crystalline free-plate morphology, for treating S1P1-receptor associated disorders (see Title, Abstract; p. 1, lines 5-13). Blackburn teaches the free-plate habit of the L-arginine salt of  (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclo-penta[b]indol-3-yl) acetic acid has improved formulation stability, stability to degradation, and lower degree of hygroscopicity (p. 2, line 30-p. 3, line 5). Blackburn further teaches treating an S1P1-receptor 
Blackburn doesn’t teach treating a patient currently receiving UDCA therapy. 
Cheung teaches primary biliary cholangitis (PBC), previously known as primary biliary cirrhosis, as a chronic, autoimmune cholestatic liver disease that causes progressive inflammation and fibrosis of the interlobular bile ducts (Abstract; p. 284, 1st para of Intro). Symptoms of PBC include fatigue and pruritis (p. 285, left col., 2nd para from top; p. 288, right col.). Cheung teaches PBC is treated with ursodeoxycholic acid (UDCA) which improves biochemistry and transplant-free survival, however, 30-40% of PBC patients have an incomplete response to this therapy; as such, there is an urgent need for novel PBC therapies (p. 284, 1st 2 para of Intro). Cheung further teaches PBC patients that exhibited an incomplete response to previous UDCA therapy were treated with a combination of fenofibrate and UDCA (Abstract; p. 
One of ordinary skill in the art, around the filing date of the invention would have found it prima facie obvious to have treated primary biliary cholangitis comprising administering to an individual in need thereof an effective amount of crystalline free-plate habit of the L-arginine salt of  (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclo-penta[b]indol-3-yl) acetic acid, in anhydrous, non-solvated form, to a patient who is currently undergoing treatment with a therapeutically effective amount of UDCA in view of Blackburn and Cheung. Blackburn teaches the above described compound for treating primary biliary cirrhosis, and further teaches the compound as the crystalline, free-plate, L-arginine salt, anhydrous and non-solvated forms, while Cheung evidences primary biliary cholangitis as the new name for the previous primary biliary cirrhosis. Cheung additionally teaches that combination therapy of fenofibrate with UDCA to PBC patients who had previously experienced an incomplete response to UDCA had a significantly improved decompensation-free and transplant-free survival compared to patients receiving UDCA alone. Thus, one of ordinary skill in the art would have arrived at the instantly claimed method of treatment of PBC, comprising administering an effective amount of crystalline free-plate habit of the L-arginine salt of  (R)-2-(7-(4-cyclopentyl-3-(trifluoromethyl)benzyloxy)-1,2,3,4-tetrahydrocyclo-penta[b]indol-3-yl) acetic acid, in anhydrous, non-solvated form, to a patient who is currently undergoing 

Conclusion
Claims 1, 3, 6, 10, 13, 15-27, and 31 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627